Citation Nr: 0419690	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-11 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to reimbursement for private medical expenses 
incurred from May 29, 2000, to June 5, 2000.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1969, and from June 1971 to July 1976.  The appellant 
is the veteran's surviving spouse, and seeks reimbursement 
for private medical care rendered to the veteran prior to his 
death.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions dated in December 2001 by the 
Department of Veterans Affairs (VA) Network Authorization and 
Payment Center at the Regional Office (RO) in Fort Harrison, 
Montana.  These decisions allowed in part and denied in part 
claims for VA reimbursement for private health care expenses.

This appeal is REMANDED via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the appellant if 
further action is required on her part. 


REMAND

In a May 2003 VA Form 9, the appellant requested a Board 
hearing at the RO (i.e., a Travel Board hearing).  The claims 
in question have been adjudicated by the Network 
Authorization and Payment Center at the Regional Office (RO) 
in Fort Harrison, Montana, while the appellant's mailing 
address is in Denver, Colorado.  Thus, the Fort Harrison 
Network Authorization Office determined in an April 2004 
deferred rating decision, and the Board agrees, that the 
proper course of action is to schedule the appellant for a 
Travel Board hearing at the Denver, Colorado, RO.  To accord 
the appellant due process, such a hearing should be scheduled 
and the claims file should be forwarded to the Denver, 
Colorado, RO, for purposes of the hearing.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2003).

Additionally, the Board notes that, as the appellant was 
advised by letter in September 2003, her handwriting in block 
8 of her faxed-in VA Form 9 was not entirely legible.  She 
may clarify her contentions in writing or at her Board 
hearing.

Accordingly, this case is REMANDED to the AMC for the 
following development:

A Travel Board hearing at the Denver, 
Colorado, RO should scheduled for the 
appellant with respect to her claims for 
reimbursement for private medical 
expenses incurred from May 29, 2000, to 
June 5, 2000.  The claims file should be 
forwarded to the Denver RO for purposes 
of this hearing.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures. 

The Board intimates no opinion as to the ultimate outcome of 
the case.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

